    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 1 of 30 PageID #:64




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KARAMELION LLC,                                    CASE NO. 19-cv-6330

                      Plaintiff,                   Judge Sharon Johnson Coleman
   v.
                                                   JURY TRIAL DEMANDED
FIBAR USA LLC,
                              Defendant.           PATENT CASE



               AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Karamelion LLC, files this Amended Complaint for Patent Infringement against

Fibar USA LLC, pursuant to Rule 15(a)(1)(B), and would respectfully show the Court as

follows:

                                      I. THE PARTIES

        1.     Plaintiff Karamelion LLC (“Karamelion” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 5570 FM 423, Suite 250 #2022, Frisco,

TX 75034.

        2.     On information and belief, Defendant Fibar USA LLC (“Defendant”) is a limited

liability company organized and existing under the laws of Illinois, with a place of business at

1245 Milwaukee Ave., Suite 102, Glenview, IL 60025.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).




                                               1
     Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 2 of 30 PageID #:65




        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Illinois Long-Arm Statute, due at

least to its business in this forum, including at least a portion of the infringements alleged herein.

Furthermore, Defendant is subject to this Court’s specific and general personal jurisdiction

because Defendant is an Illinois limited liability company.

        5.     Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Illinois. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Illinois.             Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Illinois. Defendant has committed such purposeful acts

and/or transactions in Illinois such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

        6.     Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is an Illinois limited liability company. On information and belief, from and

within this District Defendant has committed at least a portion of the infringements at issue in

this case.

        7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).




                                                  2
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 3 of 30 PageID #:66




                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,275,166)

       8.       Plaintiff incorporates the above paragraphs herein by reference.

       9.       On August 14, 2001, United States Patent No. 6,275,166 (“the ‘166 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The application

leading to the ‘166 patent was filed on January 19, 1999. (Ex. A at cover). The ‘166 Patent is

titled “RF Remote Appliance Control/Monitoring System.” A true and correct copy of the ‘166

Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Plaintiff is the assignee of all right, title and interest in the ‘166 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘166 Patent.          Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘166 Patent

by Defendant.

       11.      The invention in the ‘166 Patent relates to control and monitoring of distributed

systems in buildings such as systems for controlling and monitoring heating, air conditioning,

lighting, security, occupancy, and usage of distributed facilities. (Ex. A at col. 1:5-12). Control

of such distributed systems in the prior art commonly used computer networks and business

software. (Id. at col. 1:11-13). A major difficult with such systems was the expense of wiring

inter-connections between elements of the system, particularly when there are additions or

changes to be made in the system. (Id. at col. 1:14-18). Prior art attempts to reduce the expense

of the systems included using efficient network products such as using a widely known Ethernet

standard, using AC power wiring to transmit RF communications to remove controllers, and

using a combination of wired and wireless communications. (Id. at col. 1:18-27).




                                                   3
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 4 of 30 PageID #:67




       12.     However, these centralized wireless control systems for building appliances have

not been widely used mainly because systems that have a sufficient communication ranges are

normally subject to regulations and licensing requirements that are prohibitively expensive. (Id.

at col. 1:28-32). Also, systems that are powerful enough to be used in widely distributed

installations are unnecessarily expensive to be used in smaller installations. (Id. at col. 1:32-34).

With respect to wireless communication, there is limited availability of RF carrier frequencies,

and potential interference with other nearby systems that might be operating in similar

frequencies.   (Id. at col. 1:34-37).    Because of the continued deficiencies of the prior art

solutions, there was a need for a wireless appliance control system that overcomes the

disadvantages of the prior art solutions. (Id. at col. 1:38-39).

       13.     The inventors developed an invention that “meets this need by providing a

wireless configuration that uses a distributed array of low power (short range) wireless

controllers that are also functional as relay units for communicating with a headend control

computer at long range.” (Id. at col. 1:42-46).

       14.     The ‘166 patent discloses exemplary embodiments of the claimed invention. The

claimed invention is typically implemented in a building or location that has an appliance

control/monitoring system. (Id. at col. 3:64 – col. 4:7). For example, the following figure is of a

building (11) having a distributed array of appliance management stations (12) that wirelessly

communicate with a headend control station (14) (Id. at col. 3:66 – col. 4:4):




                                                  4
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 5 of 30 PageID #:68




The typical appliances connected to the appliance control/monitoring system are heating,

ventilation and air conditioning units (HVAC), temperature sensors, motion detectors, and

audio/video devices. (Id. at col. 1:5-9, col. 4:54-61). The appliances are interfaced with relay

units that have appliance interface/controllers to communicate with the appliance and satellite

radio transceivers. (Id. at col. 4:62-66). The satellite radio transceivers of the relay units are

operable at low power and have a limited wireless communications range that reaches only a

portion of the building or location. (Id. at col. 4:62-66). In order to for the relay units to

communicate beyond their limited wireless range, they communicate by relaying transmissions

using intermediate relay units to the intended destination. (Id. at col. 4:66 – col. 5:1).     An

exemplary simplified circuit block diagram of the appliance controller portion of the relay unit,

including a satellite radio transceiver, is shown in Figure 3 of the ‘166 patent:




                                                  5
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 6 of 30 PageID #:69




(Ex. A). The microprocessor (34) is connected between a satellite transceiver (22) and the

appliance device (24). (Id. at col. 5:13-15).

       15.     The ‘188 patent includes a diagram of an exemplary command protocol (Fig. 4)

and exemplary return protocol (Fig. 5):




(Ex. A). The exemplary command protocol includes an address section (62) that includes a

destination address (63) and may include relay addresses (64) so that the message may be

relayed to another device. (Id. at col. 7:40-43). Following the address section is a command

section (66) that includes device commands (67) that are directed to particular appliance devices

at the destination relay unit. (Id. at col. 7:43-47). The exemplary return protocol includes a



                                                6
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 7 of 30 PageID #:70




counterpart of the address section (72) that includes a destination address (73) and relay

addresses (74). (Id. at col. 7:48-51). Following the address section of the return protocol is a

feedback section (76) that include feedback elements (77) that are responsive to the appliance

devices at the destination relay unit. (Id. at col. 7:51-55).

       16.      A pictorial diagram showing an exemplary process for using a portion of the

system is shown in Figure 6 of the ‘166 patent:




(Ex. A). A transmitter in the headend computer (H) signals the addresses of relay units (20),

with one of the addresses being the destination address (D), and the other addresses include a

first and second relay address (R1, R2), and a control signal (C) for appliance (A) being

interfaced to the destination relay unit (D). (Id. at col. 7:56-65). The first relay unit decodes the

first relay address, and transmits the control signal, the second relay address and the destination

address from the first relay unit; the same steps occur at the second relay unit but with respect to

decoding the second relay address. (Id. at col. 7:65 – col. 8:1). The destination relay unit

decodes the destination address and feeds the control signal to the appliance; then the destination

unit transmits the destination address, the first and second relay addresses, and an

acknowledgement signal (Ak). (Id. at col. 8:2-6). The second relay unit decodes the second



                                                   7
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 8 of 30 PageID #:71




relay address, and then transmits the acknowledgement signal (Ak), the first relay address, and

the destination address; the same steps occur at the first relay unit but with respect to decoding

the first relay address. (Id. at col. 8:6-9). The headend computer decodes the destination address

and receives the acknowledgement signal (Ak).           (Id. at col. 8:9-11).   The decoding and

transmitting in the relay units are implemented by first and second instruction portions (82A,

82B), respectively, of the relay program (82). (Id. at col. 8:11-14). The feeding of the control

signal by the relay unit to the appliance and generating the acknowledgement signal occurs in the

appliance program (84). (Id. at col. 8:14-16). Both the relay program and appliance program are

in the microcomputer memory of each relay unit. (Id. at col. 8:16-18).

       17.     As explained during the prosecution history, the prior art did not teach a relay unit

being an appliance controller that communicated with a headend computer using at least two

other relay units.   The invention therefore overcame the prior art, which were excessively

expensive, had insufficient bandwidth, were ineffective in serving multiple devices, were

unreliable, and were difficult to use. (Ex. B at col. 1:43-51).

       18.     Direct Infringement.       Upon information and belief, Defendant has directly

infringed claims 16 and 17 of the ‘166 patent in Illinois, and elsewhere in the United States, by

performing actions comprising using (including through testing and demonstrations) an

appliance controller for a distributed appliance system having a headend computer to satisfy the

method steps of claims 16 and 17, including without limitation the Home Center Hub, Home

Center Lite, Fibaro RGBW Controller 2, Walli Dimmer, Walli Outlets, Walli Roller Shutter,

Walli Switch, Walli N Line, Dimmer 2, Flood Sensor, RGBW Controller, Smart Implant,

Universal Binary Sensor and Wall Plugs (“Accused Instrumentality”).




                                                  8
     Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 9 of 30 PageID #:72




         19.   On information and belief, in at least internal testing and usage, Defendant

performed the step of providing a headend computer having a main radio transceiver. For

example, Defendant provides the Home Center Hub or Home Center Lite, which has a radio

transceiver. The head end computers are used in a method for controlling a distributed array of

appliances.




(https://manuals.fibaro.com/home-center-2/).




(Id.).




                                               9
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 10 of 30 PageID #:73




https://manuals.fibaro.com




                                       10
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 11 of 30 PageID #:74




https://manuals.fibaro.com




https://manuals.fibaro.com




                                       11
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 12 of 30 PageID #:75




https://manuals.fibaro.com




https://manuals.fibaro.com




https://manuals.fibaro.com




https://manuals.fibaro.com




                                       12
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 13 of 30 PageID #:76




https://manuals.fibaro.com




https://manuals.fibaro.com




https://manuals.fibaro.com/wall-plug-us/




                                           13
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 14 of 30 PageID #:77




https://manuals.fibaro.com/walli-outlet/




https://manuals.fibaro.com/walli-roller-shutter/




                                                   14
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 15 of 30 PageID #:78




https://manuals.fibaro.com/walli-dimmer/




                                           15
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 16 of 30 PageID #:79




https://manuals.fibaro.com/walli-switch/




https://manuals.fibaro.com/flood-sensor/




https://manuals.fibaro.com/smart-implant/


       20.    On information and belief, in at least internal testing and usage, Defendant

performed the step of providing a distributed array of relay units, each relay unit having a


                                            16
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 17 of 30 PageID #:80




satellite radio transceiver and a unique serial number, at least some of the relay units being

electrically interfaced to a corresponding portion of the appliances. For example, Defendant

provides a distributed array of relay units (e.g., a Z-Wave device acting as a repeater; e.g., Fibaro

RGBW Controller 2, Walli Dimmer, Walli Outlets, Walli Roller Shutter, Walli Switch, Walli N

Line, Dimmer 2, Flood Sensor, RGBW Controller, Smart Implant, Universal Binary Sensor and

Wall Plugs) each relay unit having a satellite radio transceiver (e.g., a Z-Wave radio) and a

unique serial number (e.g., a NodeID), at least some of the relay units (e.g., hardware within the

appliance that allows for it to function as a repeater) being electrically interfaced to a

corresponding portion of the appliances (e.g., the hardware related to an appliance’s repeater

functionality is electrically connect to the functional hardware of an appliance; e.g., in the case of

a Z-Wave On/Off switch, the switch will have hardware allowing for it to serve as a repeater

such as a Z-Wave radio, that is electronically connected to the switch mechanism itself which

provides the appliances core function). (Supra ¶19).




                                                 17
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 18 of 30 PageID #:81




(http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf).




                                           18
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 19 of 30 PageID #:82




(https://z-wavealliance.org/wp-content/uploads/2015/02/ZAD12837-1.pdf).




(http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13784-4%20Z-


                                            19
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 20 of 30 PageID #:83




Wave%20Network-Protocol%20Command%20Class%20Specification.pdf).

       21.     On information and belief, in at least internal testing and usage, Defendant

performed the step of signaling, by a main transmitter from the headend computer (e.g., the

Home Center Hub or Home Center Lite serving as a controller) the addresses of at least three

relay units, one of the addresses being a destination address, the other addresses including first

and second relay addresses (e.g., the address for two Z-Wave devices serving as repeaters and a

destination Z-Wave device being controlled), and a control signal for an appliance being

interfaced to a destination relay unit (e.g., a Z-Wave light switch) having a serial number tied to

the destination address (e.g., the destination device’s NodeID will be tied to a destination address

used in routing). (Supra ¶¶19-20).

(http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13782-4%20Z-

Wave%20Management%20Command%20Class%20Specification.pdf;

https://standards.ieee.org/getieee802/download/802.15.4-2011.pdf;

https://www.zwaveproducts.com/learn/ask-an-expert/glossary/mesh-network;

http://docslide.us/documents/Z-Wave-technical-basics-small.html;

http://www.zwaveproducts.com/learn/Z-Wave).

       22.     On information and belief, in at least internal testing and usage, Defendant

performed the step of decoding the first relay address at a first relay unit having a corresponding

serial number. For example, the accused product will decode a first relay address (e.g. the

address for a first Z-Wave device used as a repeater) having a corresponding serial number (e.g.

NodeID). (Supra ¶¶19-20).




                                                20
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 21 of 30 PageID #:84




(http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf).




                                           21
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 22 of 30 PageID #:85




(http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf).

       23.     On information and belief, in at least internal testing and usage, Defendant

performed the step of transmitting the control signal, the second relay address, and the

destination address from the first relay unit. For example, the accused product will transmit the

control signal (e.g. a signal to control a Z-Wave device), the second relay address (e.g. the first

Z-Wave device serving as a repeater will inform the next repeater of the next device the message

should be forwarded to) and the destination address (e.g. the first repeater will inform subsequent

repeaters in the chain of the final destination device) from the first relay unit. (Supra ¶22).




                                                  22
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 23 of 30 PageID #:86




       24.     On information and belief, in at least internal testing and usage, Defendant

performed the step of feeding the control signal to the appliance from the destination relay unit.

For example, the accused product feeds the control signal to the appliance from the destination

relay unit (e.g. Z-Wave hardware within a Z-Wave device will feed the control signal to the

hardware within the device that actually performs its core function, such as a light switches

components that allow for it to switch a light on and off). (Supra ¶22).

       25.     On information and belief, in at least internal testing and usage, Defendant

performed the steps of (a) transmitting the destination address, and a acknowledgement signal

from the destination relay unit; (b) decoding the second relay address at the second relay unit; (c)

transmitting the acknowledgement signal, the first relay address, and the destination address

from the second relay unit; (d) decoding the destination address and receiving the

acknowledgement signal at the headend computer. For example, Z-Wave devices will send an

acknowledgement signal from a destination device back to a headend computer or controller.

This is accomplished in a manner reverse of the procedure used to send a control signal from the

headend computer of controller to the destination device via intermediate devices serving as

repeaters. (Supra ¶22).




(https://www.vesternet.com/pages/understanding-z-wave-networks-nodes-devices).



                                                23
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 24 of 30 PageID #:87




(https://www.vesternet.com/pages/understanding-z-wave-networks-nodes-devices).




(http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf).

                            III. COUNT II
      (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,873,245)

       26.    Plaintiff incorporates the above paragraphs herein by reference.

       27.    On March 29, 2005, United States Patent No. 6,873,245 (“the ‘245 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The application



                                              24
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 25 of 30 PageID #:88




leading to the ‘245 patent was filed on August 14, 2001, and is a continuation-in-part of the

application leading to the ‘166 Patent. (Ex. B at cover). The ‘245 Patent is titled “RF Remote

Appliance Control/Monitoring System.” A true and correct copy of the ‘245 Patent is attached

hereto as Exhibit B and incorporated herein by reference.

       28.      Plaintiff is the assignee of all right, title and interest in the ‘245 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘245 Patent.          Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘245 Patent

by Defendant.

       29.      Because the ‘245 patent is a continuation in part of the application leading to the

‘166 patent, the ‘245 patent has a substantially overlapping specification and the background

regarding the ‘166 patent is equally applicable and is incorporated by reference with respect to

the ‘245 patent. (Supra ¶¶11-17).

       30.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘245 patent in Illinois and this District, and elsewhere in the

United States, by performing actions comprising making, using, selling, and/or offering for sale

an appliance controller for a distributed appliance systems having a multiplicity of appliances,

and a plurality of relay units, that satisfies the limitations of at least claim 1, including without

limitation the Fibaro RGBW Controller 2, Walli Dimmer, Walli Outlets, Walli Roller Shutter,

Walli Switch, Walli N Line, Dimmer 2, Flood Sensor, RGBW Controller, Smart Implant,

Universal Binary Sensor and Wall Plugs (“Accused Instrumentality”).

       31.      Each Accused Instrumentality provides an appliance controller (e.g., Z-wave

Walli Dimmer, Walli Outlets, Walli Roller Shutter, Walli Switch, Walli N Line, Dimmer 2,




                                                  25
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 26 of 30 PageID #:89




Flood Sensor, RGBW Controller, Smart Implant, Universal Binary Sensor and Wall Plugs) for a

distributed appliance system (e.g., Z-Wave network) having a multiplicity of appliances (e.g.,

appliances such as lights, appliances, etc.), and a plurality of relay units (e.g., repeaters), one of

the relay units being the appliance controller (e.g., a Home Center Hub). (Supra ¶¶19, 20;

http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13782-4%20Z-

Wave%20Management%20Command%20Class%20Specification.pdf;

http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf)

       32.     Each Accused Instrumentality has a low power satellite radio transceiver (e.g.,

radio frequency transceivers within the various Z-Wave devices) having a range being less than a

distance to at least some of the appliances. (Supra ¶¶19, 20).

       33.     Each Accused Instrumentality has an appliance interface for communicating with

the at least one local appliance (e.g., an interface which connects and makes possible the

transmission of signal to the actual electrical appliance like a light and plugged in appliances).

(Supra ¶¶19, 20).

       34.     Each Accused Instrumentality has a microcomputer (e.g., microcontroller)

connected between the satellite radio transceiver (e.g., Z-Wave transceiver) and the appliance

interface and having first program instructions for controlling the satellite transceiver (e.g., the

microcontroller controls the transmission of signals from the transceiver to the other Z-Wave

nodes in the network) and second program instructions for directing communication between the

satellite transceiver and the appliance interface (e.g., the microcontroller within the Z-Wave

device enables the command received from the appliance interface to be communicated to the

local appliance by the Z-Wave transceiver so that the intended action can be executed such as




                                                 26
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 27 of 30 PageID #:90




turn off an appliance). (Supra ¶¶19, 20, 22; https://Z-Wavealliance.org/Z-Wave-oems-

developers/;

http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13782-4%20Z-

Wave%20Management%20Command%20Class%20Specification.pdf;                    http://www.rfwireless-

world.com/Tutorials/Z-Wave-physical-layer.html).

         35.      Each Accused Instrumentality has a first program instructions including detecting

communications directed by another of the relay units (e.g., another Z-Wave node acting as a

repeater) relative to the same appliance controller (e.g., targeted Z-Wave node), signaling receipt

of the directed communications (sending acknowledgement signal through the Z-Wave

transceiver), and directing communications to the other of the relay units relative to the same

appliance controller (e.g., sending status of an appliance or signal from a connected sensor). For

example, the Switch can send/receive messages to program various connected Z-Wave devices.

(Supra         ¶¶19,    20;     http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-

Wave%20Networking%20Basics.pdf;

http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13784-4%20Z-

Wave%20Network-Protocol%20Command%20Class%20Specification.pdf).

         36.      Each Accused Instrumentality has a second program instructions including

detecting relay communications directed between the another of the relay units and a different

relay unit, transmitting the relay communications, detecting a reply communication from the

different relay unit, and transmitting the reply communication to the other of the relay units,

wherein at least some of the relay units communicate with others of the relay units by relay

communications using at least two others of the relay units (e.g., a Z-Wave node detects

messages from primary controller and checks whether message is intended for itself, if not, then




                                                 27
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 28 of 30 PageID #:91




acting as a repeater, transmits it to next intended device in the route. Also, the Z-Wave node

detects messages from another Z-Wave node and forwards it to primary controller. N number of

nodes may be involved in the process acting as repeaters or relay units).         The Accused

Instrumentality works on Z-Wave technology which uses mesh network and would communicate

with the other relay units by relay communications using at least two others of the relay units

(e.g., repeaters). (Supra ¶¶19, 20, 22, 25; http://zwavepublic.com/sites/default/files/APL13031-

2%20-%20Z-Wave%20Networking%20Basics.pdf;

http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13784-4%20Z-

Wave%20Network-Protocol%20Command%20Class%20Specification.pdf;

https://www.zwaveproducts.com/learn/ask-an-expert/glossary/mesh-network;

http://docslide.us/documents/Z-Wave-technical-basics-small.html;

http://www.zwaveproducts.com/learn/Z-Wave).

         37.   Plaintiff has been damaged because of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘166 Patent and the ‘245 Patent, i.e., in an

amount that by law cannot be less than would constitute a reasonable royalty for the use of the

patented technology, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

         38.   On information and belief, Defendant had at least constructive notice of the ‘166

Patent and the ‘245 Patent by operation of law, and there are no marking requirements that have

not been complied with.




                                              28
    Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 29 of 30 PageID #:92




                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 6,275,166 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 6,873,245 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;

       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.



February 10, 2020                                Respectfully Submitted,

                                                  /s/ David R. Bennett
                                                 David R. Bennett
                                                 Direction IP Law
                                                 P.O. Box 14184
                                                 Chicago, IL 60614-0184
                                                 (312) 291-1667
                                                 dbennett@directionip.com

                                                 Attorney for Plaintiff Karamelion LLC




                                                 29
   Case: 1:20-cv-00639 Document #: 10 Filed: 02/18/20 Page 30 of 30 PageID #:93




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on February 10, 2020, to all counsel of record who are deemed to

have consented to electronic service via the Court’s CM/ECF system.


                                               /s/ David R. Bennett
                                               David R. Bennett




                                              30
